DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 3 and 5 have been cancelled.  Claims 9-19 have been withdrawn.  Claims 4 and 23 have been amended.  
Claims 1, 2, 4, 6-8, and 20-25 are under examination.

2.	All rejections pertaining to claim 5 are moot because the claim was cancelled with the reply filed on 6/30/2020.
	The rejection of claim 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment to delete the recitation that the pre-culturing step b) removes the MSCs.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to specify the hematopoietic marker.

Claim Objections
3.	Claim 4 is objected to because of the recitation “or” in line 4.  Appropriate correction to replace “or” with “and” is required.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4, 6-8, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Nature Protocols, 2010, 5: 550-560), in view of each Silva et al. (U.S. Patent No. 8,778,679), Ferretti et al. (Stem Cell Rev and Rep., May 2012, 8: 882-890), and Wenisch et al. (Bone, 2006, 38: 911-921).
Zhu et al. teach a method of isolating CBSCs comprising obtaining a substantially pure population of cortical bone cells devoid of hematopoietic cells and bone marrow MSCs and expanding the substantially pure population of cortical bone cells in culture (p. 551, column 1; p. 554-558).  The isolated CBSCs express Sca-1, CD29, CD44, and CD105 and are devoid of hematopoietic and endothelial cell markers such as CD11b, CD31, CD34, and CD45 (claims 1, 4, and 23) (p. 551, column 2, last paragraph; paragraph bridging p. 557 and 558).  Since the instant specification discloses that the claimed cells were isolated by the method of Zhu et al. (see p. 40), claims 6-8). 
Zhu et al. do not teach pre-culturing for at least one week/expanding in CBSC medium, i.e., medium comprising DMEM/F12, 10% FBS, 0.2% insulin-transferrin-selenium, 0.02% bFGF, 0.02% EGF, and 0.01% LIF (see the instant specification, p. 40) (claims 20-25).  Silva et al. teach DMEM medium for pre-culturing tissue explants and mesenchymal stem cells derived therefrom, wherein the DMEM medium comprises 10-20% FBS, 1% penicillin/streptomycin, bFGF, EGF, and LIF (each at 1-100 ng/ml), 0.1-100 mg/ml insulin, 0.1-100 mg/ml transferrin, and 0.1-100 [Symbol font/0x6D]g/ml selenium (column 1, line 41 through column 2, line 26; column 4, lines 28-65; Example 1, see especially column 12, lines 26-41; Example 3).  One of skill in the art would have found obvious to modify the teachings of Zhu et al. by using the medium of Silva et al. to achieve the predictable result of obtaining and growing CBSCs in culture.  While Silva et al. do not specifically teach the component concentrations for the disclosed CBSC medium, it is noted that there is no evidence of record demonstrating that the specific disclosed concentrations lead to unexpected results.  Absent evidence of unexpected results, one of skill in the art would have found obvious to vary the component concentration to optimize growth conditions.  Although Zhu et al. and Silva et al. teach DMEM, they do not teach DMEM/F12 (claims 24 and 25).  Ferretti et al. teach that DMEM/F12 supplies optimal growth conditions for MSCs (p. 883, column 2; p. 886, column 2, fourth paragraph).  Based on these teachings, one of skill in the art would have found obvious 
Although Zhu et al., Silva et al., and Ferretti et al. do not teach pre-culturing for at least one week (claims 1, 20, and 23), such was practiced in the prior art, for example by Wenisch et al. who teach pre-culturing for 10 days (see p. 912, paragraph bridging columns 1 and 2 and column 2, first full paragraph).  One of skill in the art would have found obvious to modify the method of Zhu et al., Silva et al., and Ferretti et al. by pre-culturing for 10 days as taught by Wenisch et al. to achieve the predictable result of obtaining of obtaining CBSCs.
With respect to the recited markers (i.e., phenotype) (claims 1, 2, 22, and 23), the method of Zhu et al., Silva et al., and Ferretti et al. necessarily results in cells exhibiting the claimed phenotype upon serial passaging because all that is required to achieve such is to culture the CBSCs for 10 or more passages.  The instant specification does not teach more than this.
It is noted that although claim 23 is a product-by process claim, as set forth above, the process steps do not differentiate the instant cells from the cells of Zhu et al., which do not comprise MSCs and which necessarily would exhibit the claimed phenotype upon culturing for 10 passages.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.



Response to Arguments
6.	The argument regarding Zhu’s method of isolation are not new and were previously addressed.

The applicant argues that the instantly claimed CBSCs are identified by different markers as compared to Zhu.
	This is not found persuasive for the reasons set forth in the rejection above.  The instant claims do not require the purified CBSCs to express the recited markers.  The instant claims only require the markers to be expressed upon culturing.  Zhu’s cells (which are identical to the claimed purified CBSCs) would necessarily express the claimed phenotype upon serial passaging because all that is required to achieve such is to culture the CBSCs for 10 or more passages.  

	The argument that Zhu are MSCs and not CBSCs is not new and was previously addressed.  The MSCs used for comparison in instant specification are not Zhu’s cells.
The MSCs used of comparison in the instant specification are isolated from bone marrow, as also evidenced by Mohsin (authored by the applicant; of record); compare Fig. 24-25 in the instant specification with Fig. 1A and F in Mohsin; see p. 1025, column 1, first full paragraph in Mohsin.  Since there is no comparison to Zhu’s cells, the data in the instant specification does not support the argument that that the instant cells are any different from Zhu’s cells.


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ILEANA POPA/Primary Examiner, Art Unit 1633